Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by and between the respective parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the involved *437merchandise at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
3 motion-picture projector lenses at 110,000 French francs each.
1 projector switch at 15,000 French francs each.
BOTH ITEMS PLUS 1.01% PLUS PACKING.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for such or similar merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c), as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
Three motion-picture projector lenses at 110,000 French francs each.
One projector switch at 15,000 French francs each.
Both items plus 1.01% plus packing.
Judgment will be entered accordingly.